Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE SPECIFICATION
At page 1 (i.e., 
    PNG
    media_image1.png
    20
    284
    media_image1.png
    Greyscale
), at the second line down from the section caption, “CROSS REFERENCE TO RELATED APPLICATION,” immediately after “”January 6, 2016,” the following phrase was inserted:
-- now U.S. Pat. No. 9,975,798, --

Examiner Comment 
	Applicant’s arguments in connection with the “operating time determination” claim limitation were persuasive of allowability.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152